Citation Nr: 0728147	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  07-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.	Entitlement to service connection for bilateral hearing 
loss. 

3.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2007 statement, the veteran requested a Travel Board 
hearing.  Consequently, the Board finds that a remand to 
ensure due process in this case is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans Law 
Judge at the next available opportunity.  
The RO should notify the veteran of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of records at least 30 days prior 
to the hearing date and provide a copy of 
such notification in the record.  
38 C.F.R. § 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



